DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/24/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (U.S Publication No. 20170207516 A1) in view of Lee et al (U.S Publication No. 20160079683 A1).
Regarding claim 1, Koo discloses an electronic device (100) comprising: 

wherein the side surface member comprises a first side surface extending in a first direction and having a first length, a second side surface extending in a second direction perpendicular to the first direction and having a second length larger than the first length, a third side surface extending in parallel to the first side surface and having the first length, and a fourth side surface extending in parallel to the second side surface and having the second length (see fig. 1A, paragraph [0037]); 
a display (120) arranged be the front plate and the rear plate, having at least a partial region exposed through the front plate, and comprising a conductive plate (see fig. 1B, paragraph [0040]-[0041], and [0043]); 
a printed circuit board (161) arranged between the display (120) and the rear plate and comprising at least one conductive layer (see fig. 2A, paragraph [0047]), 
wherein the conductive layer and the conductive plate are electrically connected to each other (see fig. 2A); 
Koo does not explicitly disclose a first conductive pattern arranged between the printed circuit board and the rear plate; a second conductive pattern arranged between the printed circuit board and the front plate and, when viewed from above the front plate, between the first side surface of the side surface member and the conductive plate; and a wireless communication circuit electrically connected to the first conductive pattern and the second conductive pattern and configured to transmit and/or receive a signal having a designated frequency.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the electronic device as taught by Koo with a built-in antenna applied to the portable terminal of an electronic device as taught by Lee, such that during operation of the first antenna radiator, the second antenna radiator is disconnected from the RF end but is electromagnetically coupled to the first antenna radiator in a manner which improves the antenna performance of the first antenna radiator. The second antenna radiator may be used at an LTE band while the 
The modification provides a multi-band built-in antenna for an electronic device, realized in a compact design electronic device to reduce an installation space, thereby contributing to the slimming of the device, and also saving manufacturing cost (see paragraph [0012] by Lee).
Regarding claim 2, Koo in view of Lee discloses the electronic device of claim 1, wherein the wireless communication circuit is configured to transmit and/or receive a first signal operating in a first frequency band, through the first conductive pattern, and transmit and/or receive a second signal operating in a second frequency band different from the frequency, through the second conductive pattern (which is the built-in antenna for an electronic device having two antenna radiators (30, 40) arranged on the substrate (10) are included, wherein the first antenna radiator (30) covers 2G and 3G frequency bands, and the second antenna radiator (40) covers an LTE frequency band, see fig. 2, paragraph [0024]-[0026] by Lee).
Regarding claim 3, Koo in view of Lee discloses the electronic device of claim 2, wherein the first frequency band comprises a low band, and the second frequency band comprises a mid-band (see paragraph [0007], [0010], and [0031] by Lee).
Regarding claim 4, Koo in view of Lee discloses the electronic device of claim 1, further comprising at least one first conductive connection member disposed between the conductive plate and the printed circuit board, wherein the first conductive connection member is electrically connected to the conductive layer (see fig. 2A, paragraph [0046]-[0047] by Koo).

Regarding claim 5, Koo in view of Lee discloses the electronic device of claim 4, wherein the at least one first conductive connection member is disposed closer to the first side surface than the second side surface (see fig. 2A, paragraph [0046] by Lee).
Regarding claim 6, Koo in view of Lee discloses the electronic device of claim 4, wherein the at least one first conductive connection member comprises at least one of a conductive tape, a conductive foam, a conductive metal piece, or a C-clip (which is the connection member may include a C-clip or a pogo pin for electrically connecting a substrate (e.g., a PCB) and an antenna radiator, see paragraph [0048]; and for bonding, a conductive tape may be interposed between the first area and/or the second area, and the conductor, paragraph [0057] and [0112] by Koo).
Regarding claim 7, Koo in view of Lee discloses the electronic device of claim 1, further comprising a carrier (20) made of a dielectric material and disposed between the printed circuit board (10) and the rear plate, wherein the first conductive pattern is disposed on the carrier (see fig. 2, paragraph [0025] and [0028] by Lee).
Regarding claim 8, Koo in view of Lee discloses the electronic device of claim 7, wherein the printed circuit board (10) comprises: a first substrate surface facing the front plate; and a second substrate surface facing the rear plate, wherein the first conductive pattern is electrically connected to the portion of the printed circuit board through a second conductive connecting member (see fig. 2, by Lee).
Regarding claim 9, Koo in view of Lee discloses the electronic device of claim 8, wherein the printed circuit board (10) comprises: a first conductive pad exposed from the first substrate surface and at least partially overlapping the second conductive 
Regarding claim 10, Koo in view of Lee discloses the electronic device of claim 9, wherein the first conductive pad is spaced apart from and electrically connected to the second conductive pattern (see fig. 2, by Lee).
Regarding claim 11, Koo in view of Lee discloses the electronic device of claim 9, except for specifying that wherein the second conductive connection member comprises at least one of a conductive tape, a conductive foam, a conductive metal piece, or a C-clip.
However, Koo discloses the connection member may include a C-clip or a pogo pin for electrically connecting a substrate (e.g., a PCB) and an antenna radiator, see paragraph [0048]; and for bonding, a conductive tape may be interposed between the first area and/or the second area, and the conductor, paragraph [0057] and [0112]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the second conductive connection member as taught by Koo in view of Lee comprises at least one of a conductive tape or a C-clip.
Regarding claim 12, Koo in view of Lee discloses the electronic device of claim 1, wherein the front plate comprises an exposed display region in which the display is disposed, and at least one peripheral region, and the second conductive pattern is 
Regarding claim 13, Koo in view of Lee discloses the electronic device of claim 1, wherein, when viewed from above the front plate, a portion between the first side surface of the side surface member and the conductive plate overlaps at least a part of black matrix (BM) region (see paragraph [0053] by Koo).
Regarding claim 14, Koo in view of Lee discloses the electronic device of claim 1, wherein the second conductive pattern is formed using at least one of a LDS method, a FPCB attachment method, a conductive paint application method, or a printing method (see paragraph [0025] and [0028] by Lee).
Regarding claim 15, Koo in view of Lee discloses the electronic device of claim 1, comprising: a first switching device disposed on an electrical path between the wireless communication circuit and the first conductive pattern; and a second switching device disposed on an electrical path between the wireless communication circuit and the second conductive pattern, wherein the first conductive pattern and the second conductive pattern are selectively operated through control by the first switching device and second switching device (which is any one of the first antenna radiator (30) and the second antenna radiator (40) is selectively operated by a switching means, see paragraph [0013], [0027], [0029], and claim 1 by Lee).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        03/10/2020